DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-15, 17-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“An information processing apparatus, comprising: a processor coupled to a memory and configured to, input each sample image of a plurality of sample images in a training set into at least two feature extracting components to obtain at least two features of the sample image, and to cause a classifying component to calculate a classification loss of the sample image based on the at least two features; extract, from each pair of features among at least one pair of features among the at least two features, a plurality of sample pairs of features for calculating mutual information between the pair of features; input the plurality of sample pairs of features into a machine learning architecture corresponding to the pair of features, to calculate an information loss between the pair of features; and jointly adjust parameters of the at least two feature extracting components, the classifying component and the machine learning architecture by minimizing a sum of a plurality of classification losses and a plurality of information losses of the plurality of sample images in the training set, based upon the obtained at least two features of the sample image to calculate the plurality of classification losses and the plurality of information losses, to obtain the at least two feature extracting components and the classifying component having been trained.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
and jointly adjust parameters of the at least two feature extracting components, the classifying component and the machine learning architecture by minimizing a sum of a plurality of classification losses and a plurality of information losses of the plurality of sample images in the training set, based upon the obtained at least two features of the sample image to calculate the plurality of classification losses and information losses, to obtain the at least two feature extracting components and the classifying component having been trained; wherein the processor in the information processing device is further configured to, extract features from an image to be classified using the at least two feature extracting components having been trained; and classify the image based on the extracted features using the classifying component having been trained.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An information processing apparatus, comprising: a processor coupled to a memory and configured to, extract a plurality of sample pairs of features of a training sample image among a plurality of training sample images for calculating mutual information between a pair of features, from each pair of features among at least one pair of features among at least two features of the training sample image, the at least two features obtained by a classifying device having been trained; input the plurality of sample pairs of features into a machine learning architecture wherein the processor is further configured to transform a feature with less information in the pair of features to have a same size as a feature with more information in the pair of features, to take a sample pair extracted from same positions in a pair of features having been transformed as a positive sample pair for representing that the mutual information is larger than a determined threshold, and to take a sample pair extracted from different positions as a negative sample pair for representing that the mutual information is smaller than or equal to a determined threshold, and the plurality of sample pairs comprise a plurality of the positive sample pairs and a plurality of the negative sample pairs.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 6, 2022